TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 31, 2013



                                      NO. 03-12-00373-CV


               Texas Department of Family and Protective Services, Appellant

                                                  v.

                                     James Wallace, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s order on

the plea to the jurisdiction: IT IS THEREFORE considered, adjudged and ordered that the trial

court’s order denying the Texas Department of Family and Protective Services’ plea to the

jurisdiction is vacated. We render judgment granting the Texas Department of Family and

Protective Services’ plea to the jurisdiction and dismiss this cause for want of subject-matter

jurisdiction. It is FURTHER ordered that the appellee pay all costs relating to this appeal, both

in this Court and the court below; and that this decision with a copy of the opinion herein

delivered be certified below for observance.